R. P. Clay brought this suit against F. H. Phenis and Newton Peterson to recover 36 head of cattle. He sequestered the cattle and afterwards took them under replevin bond. Phenis and Peterson answer ed and made J. T. Breen a party defendant alleging that they had purchased said cat the from said Breen, who had warranted the title, and praying for a judgment against the said Breen on his warranty in the even plaintiff, Clay, should recover against them The said Breen answered that the plaintiff acting through Fisher  Wilson, his duly authorized agents, had sold said cattle to par ties through whom they acquired title. The said Breen also pleaded a ratification of the sale made by Fisher  Wilson.
There is no controversy about the fact that these 36 head of cattle are a part of a here of 500 head of cattle, formerly owned by plaintiff, Clay, and that they are also a part of a number of cattle out of said original herd sold by Fisher  Wilson, who claimed to have acted as agents of Clay in making such sale. The defendant Breen offered evidence to the effect that in the spring of the year 1918 the plaintiff made a contract with Fisher  Wilson by which they were to receive the said 500 head of cattle belonging to plaintiff and look after them for the plaintiff during the grazing season of 1918, providing them with the necessary feed, pasturage, and care, and by which the said Fisher 
Wilson were authorized to contract for the plaintiff whatever debts might be necessary for such purpose; that the said Fisher  Wilson received said cattle and did contract debts in caring for them, and that in June, 1918, the said Clay authorized the said Fisher  Wilson to sell as many of said cattle as might be necessary to pay the debts so incurred; that in pursuance of this authority they sold 70 head of such cattle, which included the 36 head of cattle subsequently bought by Phenis and Peterson. They further pleaded that plaintiff learned of such facts but had not offered to repay the amount of debts so paid by the said Fisher Wilson out of the proceeds of the sale of said cattle. The plaintiff, Clay, controverted this testimony and offered testimony to the effect that said Fisher  Wilson were not authorized to contract debts n his behalf or to sell the cattle for any purpose.
The court submitted two issues to the jury First, as to whether Fisher Wilson vere authorized to make the sale; and, second, an issue as to the value of the cattle at the time they were replevied by Clay. The jury answered the first issue in the negative and returned no answer to the second. The court entered judgment for the plaintiff for the recovery of the cattle and in favor of Phenis and Peterson against Breen for $2,160.
Appellants' first complaint is that no judgment could be rendered on the verdict of the jury because there was no finding in answer to the question as to the value of the cattle, an answer to which was necessary to dispose of the issues between the two sets of defendants. It is true that the court, having submitted the issue of value to the jury, was not warranted in making a finding thereon himself, notwithstanding the jury had not answered the issue, and this part of the judgment is unauthorized; but the verdict and judgment sufficiently dispose of all the issues in so far as the plaintiff's rights are concerned. He had judgment for the cattle; he had the cattle already, having taken them under the replevin bond, so that it was not necessary, so far as he was concerned, that their value be fixed. If there were no other error which would require a reversal of the case, we might affirm the judgment as to Clay and reverse it for a disposition of the issues between the defendants. Doolen v. Hulsey, 192 S.W. 368, and authorities there cited.
The second assignment complains of the refusal of the court to submit issues requiring a finding of the jury (1) as to whether plaintiff had employed Fisher  Wilson to look after said, cattle; (2) whether they were authorized to contract debts for the said plaintiff; (3) whether they did contract debts; (4) whether the cattle were sold by Fisher Wilson and the proceeds applied to the payment of these debts; (5) whether plaintiff heard that the proceeds of the sale had been so applied; (6) whether the plaintiff had tendered to defendants any money representing the amount which Fisher  Wilson had paid for his benefit out of the proceeds of the sale of the cattle. The proposition under this assignment asserts that an answer to these issues favorable to the defendant's contention as to the facts would have been sufficient to establish a ratification of the sale by the plaintiff. We do not think there was any error in refusing to submit these issues because a ratification would not have been thereby established. The defendant denied that he owed these debts, and though it should be ultimately held that he did owe them, yet he had the right, if he saw fit, to contest them, to arrange for their payment in his own way, and to be finally forced to their payment by lawful means. If the law should require him to offer to pay the debts before he could recover his property sold without his authority, it would thus approve the unlawful method of forcing the payment of the debts. The mere failure to offer to pay the debts discharged by the unlawful sale *Page 1114 
cannot be such voluntary acceptance of the benefits of the unauthorized act as to constitute a ratification. Mechem on Agency (2d Ed.) pars. 436, 445. In any event, we do not understand how Phenis and Peterson could be held to be subrogated to the rights of the creditors in such case. First State Bank  Trust Co. v. Vardeman, 188 S.W. 695; Id. (Com.App.) 221 S.W. 585.
The third and fourth assignments complain of the manner of the submission of the issue of the authority of Fisher  Wilson to sell the cattle and the refusal of the court to submit requested issues which conformed more specifically to the particular facts pleaded and in support of which evidence was offered. We sustain these assignments. The issue as submitted reads:
"Did the plaintiff, R. P. Clay, authorize Fisher  Wilson to sell the cattle in controversy in this suit?"
The issues requested by the appellant are as follows:
1. "Did the plaintiff, R. P. Clay, in the year 1918, authorize Fisher Wilson to sell of the cattle he had at that time near Leedy, Okla., enough of the cattle to pay the indebtedness that Fisher 
Wilson had contracted for the benefit of the plaintiff, if any?"
2. "If you have answered defendant's special interrogatory No. 7 [being the foregoing issue] `Yes,' then you will answer whether the cattle in controversy were some of the cattle that plaintiff authorized Fisher 
Wilson to sell."
Trial courts should submit issues so as to conform to the particular facts in the case under trial. The issues requested did this in clear and simple language, while the issue as submitted was general and apt to be confusing, especially in view of the cross-examination by the plaintiff of the witness Wilson, who testified as to the authority of Fisher 
Wilson to make the sale. This witness, after having testified that the plaintiff, Clay, had authorized Fisher  Wilson to sell as many of the cattle as was necessary to pay the indebtedness which had been incurred for their care, was asked this question by plaintiff's counsel on cross-examination:
"Q. You didn't have a special direction from Mr. Clay to sell those particular cattle, did you? A. We had authority to sell any cattle to pay the bills any time necessary. No, sir; at the time we sold the two cars of cattle to Moore  Haynes we did not have specific instructions from Clay to sell those particular cattle at that time."
The question and answer were repeated in substance as to the sale of its 70 head of cattle, and plaintiff's counsel asked this further question:
"Now, the only authority from any person that you had to make these sales of these particular cattle was the general authority you say you had from Mr. Clay?"
To which the witness answered:
"That was specific authority and certainly that was the only authority we had from anybody."
It will thus be seen that the witness was in effect made to say that Fisher  Wilson had no specific authority to sell these particular cattle, and while it is true that the general authority, if it were given, and the cattle sold in pursuance thereto, would protect the sale of these cattle, yet since the issue put to the jury by the court was in nearly the same language as the question put to the witness Wilson by the plaintiff's counsel, the jury may have come to the conclusion that the court was inquiring as to specific authority for the sale of these particular cattle, as stressed by plaintiff's counsel in his examination of the witness. The defendant made proper exception to the submission of the issue, and under the circumstances we think these objections should have been sustained and the issue submitted as requested by the appellant.
The bill of sale referred to in the fifth assignment was admissible, though not as establishing the agency of Fisher  Wilson; but in connection with other proof of agency it was admissible to identify the cattle and sustain the defendant's title, provided, of course, there was sufficient evidence of the agency of Fisher  Wilson. However, as there was no dispute as to the fact that Fisher  Wilson had sold these cattle and claimed to sell them as agents for Clay, the rejection of the bill of sale would not require a reversal of the case.
The letters written by Fisher  Wilson in July, 1918, referred to in the sixth and seventh assignments of error, were not admissible, because they are in the nature of self-serving declarations and do not come within any of the exceptions to the rule requiring the rejection of such statements. AEtna Insurance Co. v. Eastman, 95 Tex. 34, 64 S.W. 863; National State Bank v. Ricketts, 152 S.W. 649, par. 5, and authorities there cited.
The testimony of the witness Stout, referred to in the eighth assignment, was admissible as corroborating the testimony offered to show that Fisher  Wilson had contracted debts for labor, supplies, etc., which were used in the care of these cattle. While the witness might not have known what the contract between Fisher  Wilson and Clay was, yet the defendants did not have to establish all of their defense by one witness. They offered other evidence to show that Fisher  Wilson were authorized to incur expense in the care of these cattle, and the testimony of this witness was competent to show that the various items of expenditure claimed by Fisher  Wilson to have been made were as a matter of fact incurred in the care of these cattle. *Page 1115 
We overrule the ninth assignment The appellants did not show sufficient diligence to procure the evidence referred to in this assignment as newly discovered evidence. The materiality of this evidence, if it is material, and its existence, became known to the defendants before the close of the trial. They should have promptly asked for a continuance or a postponement in order to secure such evidence.
For the reasons stated, the judgment will be reversed and the cause remanded.